DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the positions of pressure and velocity fluctuations have been fully considered but they are not persuasive. The first fluctuation is taught by Escuret et al. US 20010014837 which is a sensor that takes in the inlet of the rotor blades. The second fluctuation is taught by Walter et al. US 5594665 which is a sensor that takes the outlet of the rotor blades. The third, fourth, fifth, and sixth fluctuations are taught by Wadia et al. US 20090169356. The measurement of tip of the blade at and casing wall is taken and the tip of the blade is considered the same area under BRI as the blade surface and the passage where the stator and blade is located. 
Applicant’s arguments with respect to a non-contact sensor located outside and spaced a distance from the compressor with the translucent casing have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The rejection is updated below and made final necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 10-15, 17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regrading Claim 1 and 10, the application as originally filled only provides support for the non-contact sensor to take pressure and velocity fluctuations of the airflow inside the rotor and stator blade passages. There is no support for the non-contact sensor taking pressure and velocity fluctuations at the blade tips and ducts for the rest of the positions. The not supported limitations of claim 1 are “a first pressure fluctuation or a first velocity fluctuation at an inlet duct of a rotor blade passage between rotor blades and at an outlet duct of a stator blade passage between stator blades in the compressor”, “a second pressure fluctuation or a second velocity fluctuation at an outlet duct of the rotor blade passage and at an inlet duct of the stator blade passage”, and “a third pressure fluctuation between a rotor blade tip and a casing wall”.
Claim 3, 5-7, 11-15, 17, and 19-21 depend off of claims that fail to comply with written description requirement. Therefore, these claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 10-15, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “the casing” in line 35 of claim 1 and line 37 of claim 10. There is insufficient antecedent basis for this limitation in the claim. 
Clams 3, 5-7, 11-15, 17, and 19-21 depend off of indefinite claims. Therefore, these claims are rendered indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 17 fail to further limit the subject matter of claims 1 and 10 because it is unclear how the non-contact sensor in claim 1 and 10 can be a contact sensor as recited in claim 3 and 17.
Applicant may cancel the claims, amend the claims to place the claim(s) in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter
Any indication of allowable subject matter is reserved until the rejections under 35 USC 112 (a), (b), (d) are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180068498, US 20170356303, and US 20190128718 discloses similar non-contact sensor in a turbine as the instant application but does not have a transparent casing with a spaced away sensor from the compressor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  or more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745